IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-32,273-04


MARK SESSION, Relator

v.

 HOWARD COUNTY JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
			CAUSE NO.	11132 	FROM HOWARD COUNTY


 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed pre-trial motions in this cause in May 2009,
including a motion for a speedy trial and a request for appointment of counsel, but that the trial court
has not ruled on those motions.  The Eleventh Court of Appeals has denied Relator's petition for writ
of mandamus.  In re Mark Sessions, No. 11-10-00041-CR (Tex. App.-Eastland, delivered February
11, 2010).  
	Relator has alleged facts which might entitle him to relief.  State ex rel. Curry v. Gray, 726
S.W.2d 125, 128 (Tex. Crim. App. 1987).  In these circumstances, additional facts are needed.  The
respondent, the judge of the District Court of Howard County, is ordered to file a response with this
Court stating whether Relator has pending charges in Howard County, and if so, whether he is
represented by counsel on those charges and whether he has properly filed any motions regarding
those charges.  If Relator does not have counsel and has properly presented motions to the trial court,
Respondent shall state whether those motions have been ruled upon.  This motion for leave to file
a writ of mandamus will be held in abeyance until the respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.

Filed: April 14, 2010
Do not publish